 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
                                    )
10   Chang Eiu Bong,                )    CV 19-00199-JVS(SKx)
                                    )
11                                  )    ORDER OF DISMISSAL UPON
                Plaintiff,          )
12                                  )    SETTLEMENT OF CASE
          v.                        )
13                                  )
     Abba Trading Corp., et al,     )
14                                  )
                Defendant(s).       )
15                                  )
     ______________________________ )
16
17
           The Court having been advised by the counsel for the parties that the above-
18
     entitled action has been settled,
19
            IT IS ORDERED that this action be and is hereby dismissed in its entirety
20
     without prejudice to the right, upon good cause being shown within 45 days, to reopen
21
     the action if settlement is not consummated.
22
23
     DATED: June 12, 2019                           ___________________________
24
                                                       James V. Selna
25
                                                    United States District Judge
26
27
28
